Yanderburgh, J.
The relator was arrested upon a charge of creating or maintaining a nuisance in violation of Sp. Laws 1889, ch. 375, declaring the emission of dense smoke within the city of St. Paul, under certain circumstances, a nuisance, and prescribing a penalty. He is brought before this court upon habeas corpus, and asks to be discharged on the ground of the invalidity of the act in question. One of the chief objections urged against its constitutionality is that it is partial or class legislation. Section one (1) prohibits the emission of dense smoke within the city, with certain limitations as to distance, location, and surroundings; section two (2) prescribes the penalty; and section three (3) is as follows: “Nothing herein contained shall be construed to apply to manufacturing establishments, using the entire product of combustion, and the heat, power, and light produced thereby, within the building wherein the same are generated, or within a radius of three hundred (300) feet there' from.” Legislation in different forms relating to particular classes or subjects has been under consideration by this court in County of Hennepin v. Jones, 18 Minn. 199, (Gil. 189;) Bruce v. County Com’rs of Dodge Co., 20 Minn. 388, (Gil. 339;) Johnson v. Chicago, M. & St. P. Ry. Co., 29 Minn. 425, 431, 432, (13 N. W. Rep. 673;) Herrick v. Minneapolis & St. Louis Ry. Co., 31 Minn. 11, (16 N. W. Rep. 413;) Merritt v. Knife Falls Boom Co., 34 Minn. 245, (25 N. W. Rep. 403 ;) Nichols v. Walter, 37 Minn. 264, (33 N. W. Rep. 800;) State v. Spaude, 37 Minn. 322, (34 N. W. Rep. 164;) Lavallee v. St. Paul, M. & M. Ry. Co., 40 Minn. 249, (41 N. W. Rep. 974;) Johnson v. St. Paul & D. R. Co., 43 Minn. 222, (45 N. W. Rep. 156;) State v. Donaldson, 41 Minn. 74, (42 N. W. Rep. 781.) In Nichols v. Walter, supra, it was held that a law was general and uniform in its operation which operates equally upon all the subjects within the class for which the rule is adopted, but that the legislature cannot adopt an arbitrary classification,- though it be made to operate equally upon each subject within the class; and the classification must be based on some reason suggested by such á difference in the situation and *240circumstances of the subjects placed in different classes as to disclose the necessity or propriety of different legislation in respect to them. In State v. Donaldson, 41 Minn. 74, (42 N. W. Rep. 781,) a distinction or classification of dealers in medicines, based on the location of their places of business in respect to distance from drug stores, was held reasonable, and not a mere arbitrary distinction. In Johnson v. St. Paul & D. R. Co., 43 Minn. 222, (45 N W. Rep. 156,) this court, in dealing with Laws 1887, ch. 13, defining the liability of railway companies to their employes, said, in substance, that not only must the statute treat' alike, under the same conditions, all who are brought within it, but in its classifications it must bring within it all who are under the same conditions. “Such law ■must embrace all and exclude none whose condition and wants render such legislation necessary or appropriate to them as a class.” Randolph v. Wood, 49 N. J. Law, 85, (7 Atl. Rep. 286.) This language is, of course, used in a broad and general sense, and. is not to be given- so technical or narrow a construction as to interfere with practical legislation. But applying the rule, as well established in this court, to the legislation under consideration, it can hardly stand the test of legal criticism. The provisions of section three (3) are somewhat obscure; but the only fair and reasonable construction to be given.it is that it is intended to except a class of manufacturers .who limit the use of the heat, light, and power resulting from the combustion of smoke producing material wholly within the prescribed radius. The counsel for .the state contend that this must apply equally to all within the designated class, and that the exception thus made in the operation of the act is a reasonable one, because,-from the nature of the prescribed limitations, the public injury or annoyance from the emission of smoke from such establishments would be not serious.or specially objectionable, to the public. The argument applies in so far as the particular class who are excepted from the operation of the statute is concerned, but it does not reach the objection that the ■ classification is not sufficiently broad. No arbitrary distinction between different kinds or classes of business can be sustained, the conditions being otherwise similar. The statute is leveled, against the .nuisance occasioned by dense smoke, and it can *241make no practical difference in what business the owners or occupants of the buildings in which such smoke is produced are engaged, or whether the heat evolved from the combustion of the fuel produ" cing such smoke is applied to the generation of steam or other useful purposes; or, further, whether steam power is used in manufacturing, or is applied to other uses, as a grain elevator or hoisting apparatus in a warehouse. We are obliged to hold that the distinction or classification attempted to be made is untenable. Section three (3) must be read in connection with section one, (1,) and is evidently intended to be a limitation upon the latter section, and is so connected with it that its provisions must be regarded as inseparable from the general purpose and object of the acj;, so that the whole must stand or fall together. For these reasons we hold the act invalid.
The petitioner is therefore discharged.
Collins, J., absent, and took no part.
(Opinion published 51 N. W. Rep. 112.)